Case MDL No. 3006 Document 14-8 Filed 05/06/21 Page 1 of 3




              EXHIBIT 
             Case MDL No. 3006 Document 14-8 Filed 05/06/21 Page 2 of 3


From:             James Onder
To:               Richard Elias; Shimada, Elyse
Cc:               Johnston, Robert E.; Reissaus, Andrew L.
Subject:          RE: Tasigna - Depositions
Date:             Monday, March 15, 2021 12:57:39 PM
Attachments:      image001.png


Agreed.

Jim

James G. Onder
The Onder Law Firm
110 East Lockwood Avenue
St. Louis, Missouri 63119
Direct: (314) 227-7676 | Main: (314) 963-9000
onder@onderlaw.com www.onderlaw.com

From: Richard Elias <relias@eliasllc.com>
Sent: Monday, March 15, 2021 11:34 AM
To: Shimada, Elyse <eshimada@hollingsworthllp.com>
Cc: Johnston, Robert E. <RJohnston@hollingsworthllp.com>; Reissaus, Andrew L.
<AReissaus@hollingsworthllp.com>; James Onder <Onder@onderlaw.com>
Subject: Re: Tasigna - Depositions

Fine with us. Thanks.

On Mon, Mar 15, 2021 at 11:31 AM Shimada, Elyse <eshimada@hollingsworthllp.com> wrote:

  Rich and Jim,

  There are two 30(b)(6) depositions upcoming that are scheduled for March 18th and March 23rd.
  Parker Waichman has proposed language to be read into the record at the start of all non-case
  specific depositions, which is below:
           It is agreed by and between the parties that this deposition shall be deemed taken in all
           cases currently filed and to be filed by Parker Waichman, LLP, Elias LLC, and/or Onder Law,
           LLC against Novartis Pharmaceuticals Corporation alleging atherosclerotic-related injuries
           suffered as the result of Plaintiff’s use of Tasigna.
  Please let us know if you are not in agreement with this.

  Best,
  Elyse




   Elyse A. Shimada
   Partner
         Case MDL No. 3006 Document 14-8 Filed 05/06/21 Page 3 of 3


D 202.898.5877 | EShimada@Hollingsworthllp.com
1350 I Street NW | Washington, DC 20005
www.hollingsworthllp.com




Disclaimer

This electronic message contains information from the law firm of Hollingsworth LLP, which may be
confidential or privileged. The information is for the use of the individual or entity named above. If you
are not the intended recipient, be aware that any disclosure, copying, distribution or use of the contents
of this message is prohibited. If you have received this electronic transmission in error, please notify us
immediately at (202) 898-5800.
